DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-9 and 15 of U.S. Patent No. 11,195,033 (16/803,829). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  
For example:
US Patent Claims
Application claims
1. A method, comprising: receiving a two-dimensional image of a first three-dimensional object from a camera, wherein the first three-dimensional object is a vehicle; receiving a first signal indicating first three-dimensional coordinates of the first three-dimensional object; receiving a second signal indicating second three-dimensional coordinates of a second three-dimensional object; projecting the first three-dimensional coordinates onto the two-dimensional image; determining a portion of the first three-dimensional object is occluded in the two-dimensional image by the second three-dimensional object, based on the first three-dimensional coordinates of the first three-dimensional object, and the second three-dimensional coordinates of the second three-dimensional object; determining a region of interest in the two-dimensional image based on the projection; and searching for a vehicle signal light of the first three-dimensional object within the region of interest.


1. A method, comprising:

receiving a two-dimensional image of a vehicle from a camera;

receiving three-dimensional coordinates corresponding to sides of a vehicle;

projecting the three-dimensional coordinates onto the two-dimensional image;

determining a region of interest in the two-dimensional image based on the projection;

searching for a vehicle signal light of the vehicle within the region of interest; and

associating the vehicle signal light found within the region of interest to a particular side
of a vehicle.










Claims 2, 3, 4, 7 are the same with Application claims.
Claims 2, 3, 4, 7 are the same with Patent claims.
Claim 8. One or more non-transitory, computer-readable media encoded with instructions that, when executed by one or more processing units, perform a method comprising: receiving a two-dimensional image of a first three-dimensional object from a camera, wherein the first three-dimensional object is a vehicle; receiving a first signal indicating first three-dimensional coordinates of the first three-dimensional object; receiving a second signal indicating second three-dimensional coordinates of a second three-dimensional object; projecting the first three-dimensional coordinates onto the two-dimensional image; determining a portion of the first three-dimensional object is occluded in the two-dimensional image by the second three-dimensional object, based on the first three-dimensional coordinates of the first three-dimensional object, and the second three-dimensional coordinates of the second three-dimensional object; determining a region of interest in the two-dimensional image based on the projection; and searching for a vehicle signal light of the first three-dimensional object within the region of interest.


Claim 8. One or more non-transitory, computer-readable media encoded with instructions that, when executed by one or more processing units, perform a method comprising:

receiving a two-dimensional image of a vehicle from a camera;

receiving three-dimensional coordinates corresponding to sides of a vehicle;

projecting three-dimensional coordinates of a first side of the vehicle onto the two- dimensional image;

determining a first region of interest in the two-dimensional image based on the projection; and

searching for a vehicle signal light of the vehicle within the first region of interest.


Claims 9, 15 are similar with Application claims.
Claims 10, 15 are similar with Patent claims.


Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”)..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (US 8977007 B1) in view of Saito (US 20130129150 A1).
Claim 1. Ferguson teaches a method, comprising:
receiving a two-dimensional image of a vehicle from a camera
(Col 7 lines 35-45 e.g. The camera 134 may be a two-dimensional detector, or may have a three-dimensional spatial range… As an example for illustration, a pixel in the image 414 may be denoted by a vector representing two coordinates of a location of the pixel in two-dimensional space (X and Y).);

receiving three-dimensional coordinates corresponding to sides of a vehicle
(Col 6 lines 60-67 e.g. Three-dimensional (3D) imaging can be achieved using both scanning and non-scanning LIDAR systems. "3D gated viewing laser radar" is an example of a non-scanning laser ranging system that applies a pulsed laser and a fast-gated camera... 
Col7 lines 5-20 e.g. The LIDAR unit 132 may be configured to create the point cloud by measuring a large number of points on the surface of the object, and may output the point cloud as a data file. As the result of a 3D scanning process of the object by the LIDAR unit 132, the point cloud can be used to identify and visualize the object.);

projecting the three-dimensional coordinates onto the two-dimensional image
(Col 4 lines 5-10 e.g. a transform; and apply the transform to align the first image with the second image. 
Col 14 lines 20-40 e.g. Applying the transform to pixels of the image 414 or pixels of the image 418 may cause the respective view to shift and/or rotate, and thus cause the image 414 to be aligned with the image 418.);
determining a region of interest in the two-dimensional image based on the projection
(Col 13 lines 20-30 e.g. The zoomed-in image 418 depicts the left-turn signal 416 being in an `on` state. The method 300 may be implemented by the computing device to detect that the vehicle 406A has an active left-turn signal, for example.);
and further discloses the process of extracting vehicle signal lights (Figs.  5A- 5F)but does not specifically disclose searching for a vehicle signal light of the vehicle within the region of interest; and associating the vehicle signal light found within the region of interest to a particular side of a vehicle.
However, Saito teaches searching for a vehicle signal light of the vehicle within the region of interest; and associating the vehicle signal light found within the region of interest to a particular side of a vehicle ([0081] However, when the light emitting source identifying unit 172 detects a high mount stop lamp, the arrangement determining unit 176 recognizes that the preceding vehicle is a vehicle having a high mount stop lamp, and thereafter determines whether the brake lamps are turned on or not in view of the relative arrangement of the high mount stop lamp. 
[0114]... When the size of the pixel group is determined to be equal to or more than the first threshold value (YES in S632), the pixel group is identified as the brake lamp, and the processing of the pixel group completion determination step $636 is subsequently performed (S634))).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of searching for a vehicle signal light of the vehicle within the region of interest; and associating the vehicle signal light found within the region of interest to a particular side of a vehicle as taught by Saito within the system of Ferguson for the purpose of enhancing the system to distinguish between a static and turning and/or braking light.

Claim 2. Ferguson and Saito teach the method of claim 1, wherein projecting the three-dimensional coordinates onto the two-dimensional image comprises applying a matrix transformation to the three- dimensional coordinates (Col 14 lines 20-40 e.g. The transform, for example, may include a matrix with elements of the matrix being a function of shift (translation in either X or Y or both) and/or rotation of the image 418 relative to the image 414, for example. When the transform (i.e., the matrix) is applied to the pixel, the pixel is spatially aligned to a corresponding pixel in the image 418. Thus, when the transform is applied to pixels of the reference image 414,).

Claim 3. Ferguson and Saito teach the method of claim 1, further comprising:
controlling a vehicle, based on the vehicle signal light of the vehicle, wherein the controlling is accelerating, braking, or steering the vehicle
(Ferguson Col 18 lines 35-45 e.g. In an example, a given control strategy may comprise a program or computer instructions that characterize actuators controlling the vehicle (e.g., throttle, steering gear, brake, accelerator, or transmission shifter) based on determining that a given vehicle has an active turn signal.).

Claim 4. Ferguson and Saito teach the method of claim 1, further comprising:
determining a portion of the vehicle is occluded in the two-dimensional image; and
in response to determining the portion of the vehicle is occluded in the two-dimensional image, applying a mask to the two-dimensional image to remove pixels not associated with regions where vehicle signal lights would be present
(Ferguson Col 15 lines 35-40, 60-67, Col 16 lines 1-10 e.g. FIG. 5A illustrates a difference image 500 obtained by subtracting content of the image 418 in FIG. 4D from content of the image 414 in FIG. 4C, in accordance with an example embodiment...In some examples, turn signals may have an orange color. To further confirm that the portion of the difference image 502 including the left-turn signal 416 represents a turn signal, an orange color mask can be applied to the difference image 502. For instance, the orange color mask may filter pixels based on HSV values of the pixels. In this manner, pixels having color values (e.g., the HSV-based color numerical values of the pixels) that are within a predetermined color value threshold from a characteristic color of a typical vehicular turn signal, are highlighted or selected.).

Claim 6. Ferguson and Saito teach the method of claim 1, wherein projecting the three-dimensional coordinates comprises: projecting the three-dimensional coordinates corresponding to a rear face of the vehicle onto the two-dimensional image 
(Col 14 lines 30-40 e.g. In still another example, the computing device may be configured to determine a grid, such as grid 420 in FIG. 4C in the image 414. The grid 420 defines multiple cells as shown in FIG. 4C.).

Claim 7. Ferguson and Saito teach the method of claim 1, further comprising:
cropping the two-dimensional image to the region of interest to produce a cropped image, wherein the searching is performed on the cropped image
(Col 13 lines 20-30 e.g. For example, the zoomed-in image 414 may include contents bounded by the bounding box 410 in the image 400, and the zoomed-in image 418 may include contents bounded by the bounding box 410 in the image 412.).

Claim 8. Ferguson teaches one or more non-transitory, computer-readable media encoded with instructions that, when executed by one or more processing units, perform a method comprising:
receiving a two-dimensional image of a vehicle from a camera
(Col 7 lines 35-45 e.g. The camera 134 may be a two-dimensional detector, or may have a three-dimensional spatial range… As an example, for illustration, a pixel in the image 414 may be denoted by a vector representing two coordinates of a location of the pixel in two-dimensional space (X and Y).);

receiving three-dimensional coordinates corresponding to sides of a vehicle
(Col 6 lines 60-67 e.g. Three-dimensional (3D) imaging can be achieved using both scanning and non-scanning LIDAR systems. "3D gated viewing laser radar" is an example of a non-scanning laser ranging system that applies a pulsed laser and a fast-gated camera... 
Col7 lines 5-20 e.g. The LIDAR unit 132 may be configured to create the point cloud by measuring a large number of points on the surface of the object, and may output the point cloud as a data file. As the result of a 3D scanning process of the object by the LIDAR unit 132, the point cloud can be used to identify and visualize the object.);

projecting three-dimensional coordinates of a first side of the vehicle onto the two- dimensional image
(Col 4 lines 5-10 e.g. a transform; and apply the transform to align the first image with the second image. 
Col 14 lines 20-40 e.g. Applying the transform to pixels of the image 414 or pixels of the image 418 may cause the respective view to shift and/or rotate, and thus cause the image 414 to be aligned with the image 418.);
determining a first region of interest in the two-dimensional image based on the projection
(Col 13 lines 20-30 e.g. The zoomed-in image 418 depicts the left-turn signal 416 being in an `on` state. The method 300 may be implemented by the computing device to detect that the vehicle 406A has an active left-turn signal, for example.); and further discloses the process of extracting vehicle signal lights (Figs.  5A- 5F) but does not specifically disclose searching for a vehicle signal light of the vehicle within the region of interest.
However, Saito teaches searching for a vehicle signal light of the vehicle within the region of interest ([0081] However, when the light emitting source identifying unit 172 detects a high mount stop lamp, the arrangement determining unit 176 recognizes that the preceding vehicle is a vehicle having a high mount stop lamp, and thereafter determines whether the brake lamps are turned on or not in view of the relative arrangement of the high mount stop lamp. 
[0114]... When the size of the pixel group is determined to be equal to or more than the first threshold value (YES in S632), the pixel group is identified as the brake lamp, and the processing of the pixel group completion determination step $636 is subsequently performed (S634))).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of searching for a vehicle signal light of the vehicle within the region of interest as taught by Saito within the system of Ferguson for the purpose of enhancing the system to distinguish between a static and turning and/or braking light.


Claim 9. Ferguson and Saito teach the one or more non-transitory, computer-readable media of claim 8, further comprising: associating the vehicle signal light in the first region of interest to the first side of the vehicle
([0081] However, when the light emitting source identifying unit 172 detects a high mount stop lamp, the arrangement determining unit 176 recognizes that the preceding vehicle is a vehicle having a high mount stop lamp, and thereafter determines whether the brake lamps are turned on or not in view of the relative arrangement of the high mount stop lamp. [0114]... When the size of the pixel group is determined to be equal to or more than the first threshold value (YES in S632), the pixel group is identified as the brake lamp, and the processing of the pixel group completion determination step $636 is subsequently performed (S634))).

Claim 10. Ferguson and Saito teach the one or more non-transitory, computer-readable media of claim 8, wherein projecting the three-dimensional coordinates of the first side onto the two-dimensional image comprises applying a matrix transformation to the three-dimensional coordinates
(Col 14 lines 20-40 e.g. The transform, for example, may include a matrix with elements of the matrix being a function of shift (translation in either X or Y or both) and/or rotation of the image 418 relative to the image 414, for example. When the transform (i.e., the matrix) is applied to the pixel, the pixel is spatially aligned to a corresponding pixel in the image 418. Thus, when the transform is applied to pixels of the reference image 414,).

Claim 11. Ferguson and Saito teach the one or more non-transitory, computer-readable media of claim 8, the method further comprising: determining a portion of the vehicle is occluded in the two-dimensional image, and in response to determining the portion of the vehicle is occluded in the two-dimensional image, applying a mask to the two-dimensional image to remove pixels not associated with vehicle (Ferguson Col 15 lines 35-40, 60-67, Col 16 lines 1-10 e.g. FIG. 5A illustrates a difference image 500 obtained by subtracting content of the image 418 in FIG. 4D from content of the image 414 in FIG. 4C, in accordance with an example embodiment...In some examples, turn signals may have an orange color. To further confirm that the portion of the difference image 502 including the left-turn signal 416 represents a turn signal, an orange color mask can be applied to the difference image 502. For instance, the orange color mask may filter pixels based on HSV values of the pixels. In this manner, pixels having color values (e.g., the HSV-based color numerical values of the pixels) that are within a predetermined color value threshold from a characteristic color of a typical vehicular turn signal, are highlighted or selected.).

Claim 12. Ferguson and Saito teach the one or more non-transitory, computer-readable media of claim 8, further comprising: projecting three-dimensional coordinates of a second side of the vehicle onto the two- dimensional image; determining a second region of interest in the two-dimensional image based on the projection; and searching for a further vehicle signal light of the vehicle within the second region of interest
(Saito ([0081] However, when the light emitting source identifying unit 172 detects a high mount stop lamp, the arrangement determining unit 176 recognizes that the preceding vehicle is a vehicle having a high mount stop lamp, and thereafter determines whether the brake lamps are turned on or not in view of the relative arrangement of the high mount stop lamp).

Claim 13. Ferguson and Saito teach the one or more non-transitory, computer-readable media of claim 12, further comprising: associating the vehicle signal light in the first region of interest to the second side of the vehicle
([0081] For example, when the high mount stop lamp is located above the two pairs of brake lamps and when the distances between the high mount stop lamp and the two pairs of brake lamps are the same, the high mount stop lamp is also treated the same as the brake lamp. Even when the brake lamps are turned off but the tail lamp is turned on, a certain level of luminance is recognized at the positions. However, the high mount stop lamp is turned on only during brake operation,).

Claim 14. Ferguson and Saito teach the one or more non-transitory, computer-readable media of claim 8, wherein the first side corresponds to a front face or rear face of a vehicle
(Ferguson Figs 4a-d).

Claim 15. Ferguson teaches a system (Fig 1), comprising: one or more memories including instructions (114); one or more processors (113) to execute the instructions; and 
an object projector (computer vision system 146), encoded in the instructions, to: 
receive a two-dimensional image of a vehicle from a camera
(Col 7 lines 35-45 e.g. The camera 134 may be a two-dimensional detector, or may have a three-dimensional spatial range… As an example, for illustration, a pixel in the image 414 may be denoted by a vector representing two coordinates of a location of the pixel in two-dimensional space (X and Y).); 
receive three-dimensional coordinates corresponding to different sides of a vehicle
(Col 6 lines 60-67 e.g. Three-dimensional (3D) imaging can be achieved using both scanning and non-scanning LIDAR systems. "3D gated viewing laser radar" is an example of a non-scanning laser ranging system that applies a pulsed laser and a fast-gated camera... 
Col7 lines 5-20 e.g. The LIDAR unit 132 may be configured to create the point cloud by measuring a large number of points on the surface of the object, and may output the point cloud as a data file. As the result of a 3D scanning process of the object by the LIDAR unit 132, the point cloud can be used to identify and visualize the object.); 
project three-dimensional coordinates of a selected side onto the two- dimensional image
(Col 4 lines 5-10 e.g. a transform; and apply the transform to align the first image with the second image. Col 14 lines 20-40 e.g. Applying the transform to pixels of the image 414 or pixels of the image 418 may cause the respective view to shift and/or rotate, and thus cause the image 414 to be aligned with the image 418.); 

and determine a region of interest in the two-dimensional image based on the projection
(Col 13 lines 20-30 e.g. The zoomed-in image 418 depicts the left-turn signal 416 being in an `on` state. The method 300 may be implemented by the computing device to detect that the vehicle 406A has an active left-turn signal, for example.); and  further discloses the process of extracting vehicle signal lights (Figs.  5A- 5F) but does not specifically disclose a vehicle signal detector, encoded in the instructions, to: search for a vehicle signal light of the vehicle within the region of interest; and associate the vehicle signal light found within the region of interest to the selected side of a vehicle.

However, Saito teaches searching for a vehicle signal light of the vehicle within the region of interest; and associating the vehicle signal light found within the region of interest to a particular side of a vehicle ([0081] However, when the light emitting source identifying unit 172 detects a high mount stop lamp, the arrangement determining unit 176 recognizes that the preceding vehicle is a vehicle having a high mount stop lamp, and thereafter determines whether the brake lamps are turned on or not in view of the relative arrangement of the high mount stop lamp. 
[0114]... When the size of the pixel group is determined to be equal to or more than the first threshold value (YES in S632), the pixel group is identified as the brake lamp, and the processing of the pixel group completion determination step $636 is subsequently performed (S634))).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of searching for a vehicle signal light of the vehicle within the region of interest; and associating the vehicle signal light found within the region of interest to a particular side of a vehicle as taught by Saito within the system of Ferguson for the purpose of enhancing the system to distinguish between a static and turning and/or braking light.

Claim 16. Ferguson and Saito teach the system of claim 15, wherein the system is an autonomous vehicle
(Col 3 lines 35-40 e.g.  Disclosed herein are a method and system for detecting turn signal usage on vehicles in front of the autonomous vehicle by using camera imagery.).

Claim 18. Ferguson and Saito teach the system of claim 15, wherein the selected side is a rear side of the vehicle
(Ferguson Figs 4a-d).

Claim 19. Ferguson and Saito teach the system of claim 16, wherein the object projector is further to: project three-dimensional coordinates of a further selected side onto the two- dimensional image; and determine a further region of interest in the two-dimensional image based on the projection
(Col 14 lines 30-40 e.g. In still another example, the computing device may be configured to determine a grid, such as grid 420 in FIG. 4C in the image 414. The grid 420 defines multiple cells as shown in FIG. 4C. The computing device may be configured to select contents (or features) of a given cell of the cells, and identify corresponding content in the image 418.).

Claim 20. Ferguson and Saito teach the system of claim 19, wherein the vehicle signal detector is further to: search for a further vehicle signal light of the vehicle within the region of interest; and associate the further vehicle signal light found within the region of interest to the further selected side of the vehicle
((Ferguson Col 15 lines 35-40, 60-67, Col 16 lines 1-10 e.g. FIG. 5A illustrates a difference image 500 obtained by subtracting content of the image 418 in FIG. 4D from content of the image 414 in FIG. 4C, in accordance with an example embodiment...In some examples, turn signals may have an orange color. To further confirm that the portion of the difference image 502 including the left-turn signal 416 represents a turn signal, an orange color mask can be applied to the difference image 502. For instance, the orange color mask may filter pixels based on HSV values of the pixels. In this manner, pixels having color values (e.g., the HSV-based color numerical values of the pixels) that are within a predetermined color value threshold from a characteristic color of a typical vehicular turn signal, are highlighted or selected.)).

Claim(s) 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson and Saito and further in view of Yoon (US 20170307881 A1).
Claim 5. Ferguson and Saito teach the method of claim 1, and further discloses the process of projecting images for the rear of the vehicle but do not specifically disclose wherein projecting the three-dimensional coordinates comprises: projecting the three-dimensional coordinates corresponding to a front face of the vehicle onto the two-dimensional image.
However, Yoon teaches a projection of three-dimensional coordinates corresponding to a front face of the vehicle onto the two-dimensional image
([0008] Augmented reality is a technique for superimposing a three-dimensional (3D) virtual image on an existing real image and outputting the superimposed image
[0012] forward recognition image acquired by a forward recognition camera, which is installed at a fixed position to face ahead of a vehicle for the purpose of recognizing a vehicle, a pedestrian, or the like in front of the vehicle, into coordinates of the augmented reality information of the HUD installed in front of a driver.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a projection of three-dimensional coordinates corresponding to a front face of the vehicle onto the two-dimensional image as taught by Yoon within the system of Ferguson and Saito for the purpose of enhancing the system to detect illuminating objects on the front of the vehicle.

Claim 17. Ferguson and Saito teach the system of claim 15, and further discloses the process of projecting images for the rear of the vehicle but do not specifically disclose wherein the selected side is a front side of the vehicle.
However, Yoon teaches a projection of three-dimensional coordinates corresponding to a front face of the vehicle onto the two-dimensional image
([0008] Augmented reality is a technique for superimposing a three-dimensional (3D) virtual image on an existing real image and outputting the superimposed image
[0012] forward recognition image acquired by a forward recognition camera, which is installed at a fixed position to face ahead of a vehicle for the purpose of recognizing a vehicle, a pedestrian, or the like in front of the vehicle, into coordinates of the augmented reality information of the HUD installed in front of a driver.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a projection of three-dimensional coordinates corresponding to a front face of the vehicle onto the two-dimensional image as taught by Yoon within the system of Ferguson and Saito for the purpose of enhancing the system to detect illuminating objects on the front of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/               Examiner, Art Unit 2689